

117 HRES 423 IH: Expressing the House of Representatives’ support for COVID–19 vaccinations and affirming their safety and efficacy.
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 423IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Ms. Lois Frankel of Florida (for herself, Mr. Diaz-Balart, Ms. Wasserman Schultz, Ms. Wilson of Florida, Mr. Deutch, Mr. Case, Ms. Castor of Florida, Mr. Cicilline, Mr. Cleaver, Mr. Connolly, Mr. Evans, Mr. Foster, Mrs. Hinson, Mrs. Carolyn B. Maloney of New York, Mrs. Miller-Meeks, Ms. Scanlon, Ms. Sherrill, Mr. Sires, Mr. Soto, Ms. Titus, Ms. Williams of Georgia, Mr. Bera, and Mr. Crist) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the House of Representatives’ support for COVID–19 vaccinations and affirming their safety and efficacy. 
Whereas COVID–19 is a deadly and highly contagious disease; Whereas, as of May 20, 2021, the Centers for Disease Control and Prevention has reported over 32,000,000 recorded COVID–19 cases in the United States, over 584,000 domestic deaths, over 164,000,000 international cases, and over 3,000,000 global deaths; 
Whereas, according to the Centers for Disease Control and Prevention and leading public health officials, the most effective way to slow the spread of SARS–CoV–2, reduce cases and hospitalizations, and save lives is through the widespread use of COVID–19 vaccinations; Whereas COVID–19 vaccines have been proven safe and effective in significantly reducing infection, serious illness, and death; 
Whereas data demonstrate that COVID–19 inoculation drastically reduces an individual’s susceptibility to contracting COVID–19; Whereas fully vaccinated individuals are less likely to spread the SARS–CoV–2, therefore, vaccinations protect not only vaccinated individuals, but also individuals in and around their communities, particularly people at increased risk for severe illness from COVID–19; 
Whereas individuals with certain medical conditions that prohibit them from getting vaccinated may also be especially susceptible to COVID–19, making it even more important that those around them get vaccinated; Whereas, as of May 20, 2021, over 159,000,000 people in the United States have received COVID–19 vaccines, 60 percent of the total adult population; 
Whereas COVID–19 vaccines have undergone the most intensive safety monitoring in United States history, including established and new safety monitoring systems created by the Food and Drug Administration and the Centers for Disease Control and Prevention; Whereas COVID–19 vaccines were evaluated in tens of thousands of diverse participants in clinical trials and met the Food and Drug Administration’s rigorous scientific standards for safety, effectiveness, and manufacturing quality needed to support emergency use authorization under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb-3); 
Whereas many countries have already experienced a decline in COVID–19 cases, hospitalizations, and deaths as a direct result of mass vaccination efforts; Whereas the Centers for Disease Control and Prevention has issued guidance that fully vaccinated individuals are no longer required to wear masks or social distance in most settings; 
Whereas in addition to saving lives, mass vaccinations will enable the United States to safely reopen businesses and schools, thereby saving jobs and helping students resume in-person learning; Whereas vaccinations are especially essential in industries that require close contact, such as health care settings, schools and daycares, service industries, and congregate living facilities; 
Whereas vaccinating educators and school support staff will help keep staff and students safe, many of whom are not yet age-eligible to be vaccinated themselves; Whereas vaccines are free for all residents of the United States, readily available, and easily accessible; 
Whereas 90 percent of all individuals in the United States live within 5 miles of a vaccination site; Whereas there is no data or evidence that vaccines can give an individual COVID–19, cause infertility, include microchips, alter DNA, or contain fetal tissue; and 
Whereas vaccinated individuals help ensure unvaccinated individuals in their immediate vicinity and communities are less likely to contract COVID–19: Now, therefore, be it  That the House of Representatives— 
(1)acknowledges the safety and efficacy of COVID–19 vaccines; (2)recognizes the importance of getting the COVID–19 vaccine in order to curb community spread and prevent sickness and death; and 
(3)encourages all eligible individuals in the United States to receive a COVID–19 vaccine as soon as possible, and to continue to follow guidelines issued by the Centers for Disease Control and Prevention.  